DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 11/22/2021 have been fully considered and they are persuasive.

Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of Claims 1-21,23,40 under 35 U.S.C. 103 as being unpatentable over US 2007/0037711 A1 to Pluta et al. and US 2008/0107696 A1 to Czech et al. is withdrawn. The combination of references teach water insoluble calcium carbonate, not a water soluble divalent salt as is required in the instant claims. Declaration was submitted to show that unexpected results were obtained instant invention in comparison to the invention of Pluta modified by Czech. Please note, the rejection over  Pluta modified by Czech is withdrawn.
New  Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,7,9,11,12,15,17,19,20,23,40,76,78-81,92-95,103,104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120042420; 02/16/2012). Kaiser et al. teach a composition that can be used to make films effective in increasing the efficiency of producing plants and plant parts(abstract, paragraph 2). Kaiser et al. teach that the composition can comprise a) calcium , zinc chloride, magnesium chloride, ferric chloride, magnesium acetate and/or zinc acetate(paragraph 19,47); b) EDTA, insecticide, herbicide, fungicide and/or nematicide(paragraph 20); c) hydrophobic barrier(foam agent) selected from stearic, di and triglyceride(paragraph 23); d) hydroyethylcellulose(thickener, paragraph 25); e) polyvinyl acetate, polyvinyl alcohol(film forming agent, paragraph 25). Kaiser et al. teach that the composition can be diluted with water prior to application to a plant or plant part(paragraphs 42,56,68-69,78). Kaiser et al. do not teach a single composition comprising a) calcium , zinc chloride, magnesium chloride, ferric chloride, magnesium acetate and/or zinc acetate(paragraph 19,47); b) EDTA, insecticide, herbicide, fungicide and/or nematicide(paragraph 20); c) hydrophobic barrier(foam agent) selected from stearic, di and triglyceride(paragraph 23); d) hydroyethylcellulose(thickener, paragraph 25); e) polyvinyl acetate, polyvinyl alcohol(film forming agent, paragraph 25). However, Kaiser et al. do suggest instantly claimed composition and its application to plants or plant .

Claims 1,2,4,5,9-11,12,15-17,19,20,23,40,75,76,78-81,90,92-95,101,103  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smejikal et al. (US 20140148339; 05/29/2014). Smejikal et al. teach a composition that can be used to make films effective in increasing the efficiency of producing plants and plant parts(abstract, paragraph 2). 
Smejikal et al. teach that the composition comprising a) hydroxides of calcium magnesium, iron, lithium, copper as well as barium chloride (paragraphs 19,78); b) N,N-diethanolamine(chelating agent, paragraph 20); c) aminoplast, urethane, hydroxyethylcellulose, polyethylene oxide with polypropylene glycol(thickener, paragraphs 205,207,259); d) polyvinyl acetate(film forming agent, 207); e) silicone oil based, polyacrylate (antifoam agent, paragraph 214,249,259); fertilizer, herbicide, insecticide, nematicide, fungicide, plant growth regulator(active, paragraph abstract, paragraphs 1, 11,204, 249); polyvinyl alcohol, polyvinyl acetate(film forming agent, paragraph 261,286). Smejikal et al. teach that the composition can be diluted with water prior to application to a plant or plant seed(paragraphs 143,178,186,193,197). The plant and plant seed can be of corn, barley(paragraphs 140,143,195). Smejikal et al. do not teach a single composition comprising a) hydroxides of calcium magnesium, iron, lithium, copper as well as barium chloride (paragraphs 19,78); b) N,N-diethanolamine(chelating agent, paragraph 20); c) aminoplast, urethane, hydroxyethylcellulose, polyethylene oxide with polypropylene glycol(thickener, paragraphs 205,207,259); d) polyvinyl acetate(film forming agent, 207); e) silicone oil based, polyacrylate (antifoam agent, paragraph 214,249,259); fertilizer, herbicide, insecticide, nematicide, fungicide, plant growth regulator(active, paragraph abstract, paragraphs 1, 11,204, 249); polyvinyl alcohol, polyvinyl acetate(film forming agent, paragraph 261,286). However, Smejikal et al. do suggest instantly claimed composition and its application to plants or plant seeds obvious.  Smejikal et al. do not teach that the composition would reduce moisture loss by the plant or plant. However, since both Smejikal et al.’s composition to be applied to plant and instant composition to be applied to plant comprise the similar components, Smejikal et al.’s composition would obviously reduce water loss by the plant. No specific molecular weight of the polyvinyl alcohol was taught in Smejikal et al. suggesting that numerous molecular weight polyvinyl alcohols including instant molecular polyvinyl alcohol would work including the one of the instant claims.

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21,23,40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,45-55,58-75,79-81,92 of copending Application No. 16480250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and claims in USAN ‘250 are drawn to inventions comprising thickener, water soluble divalent salt, foam control agent, complexing agent and film forming agent. The instant claims differ from USAN ‘250 claims in that instant claims are drawn to composition claims while claims recited in USAN ‘250 are drawn to method claims embracing the instant compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Argument
Applicant argues that the claims in USAN ‘250 are drawn to treating harvest plants with the composition while instant claims are to treating plants with the composition. The Examiner argues that the intended use recited in a composition claims does not further limit, add to or alter the chemical components in a composition claim. For this reason, the Double Patenting rejection is maintained. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616